           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA                 :

vs.                                      : CRIMINAL NO: 18-354-KD-N

ALEJANDRO MARTINEZ
ALCANTARA                                :


                       ACCEPTANCE OF GUILTY PLEA
                       AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 25) and Defendant’s statement that he does not object to

the Report and Recommendation and waiver of the 14-day period in which to

object (doc. 26), the Defendant’s plea of guilty to Count One of the Indictment is

now accepted and the Defendant is adjudged guilty of such offense.

      By separate order, the sentencing hearing has been scheduled for

February 8, 2019 at 11:00 a.m. in Courtroom 4B, United States Courthouse, 155 St.

Joseph St., Mobile, Alabama 36602.

      DONE and ORDERED this the 28th day of January 2019.


                                  s/ Kristi K. DuBose
                                  KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE
